Citation Nr: 0117743	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  94-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected schizophrenia, currently evaluated as 70 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's wife and a psychiatrist


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims.  

The adjudication of the TDIU claim was crossed out on the 
March 1989 rating sheet without explanation, although the 
veteran discussed this claim in his notice of disagreement 
and substantive appeal.  Regardless, a claim of TDIU is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
Therefore, the issues before the Board have been 
recharacterized as shown above in order to include this 
issue.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The claims file shows that the veteran received treatment at 
the Ponce VA outpatient clinic as recently as 1997 and 1999.  
See VA reports of examination, dated January 24, 1997, and 
December 14, 1999.  Only VA treatment records dated from 1993 
to 1994 are currently of record.  Accordingly, the RO should 
ensure that all of the veteran's VA treatment records have 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).

The veteran has also apparently been awarded Social Security 
Administration (SSA) disability benefits.  See Transcript of 
personal hearing at the RO, dated June 25, 1990.  The medical 
and administrative records related to his Social Security 
claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(3)); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for schizophrenia 
since 1988.  If any such treatment is adequately identified 
and appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

In December 1995, the RO attempted to afford the veteran a VA 
social and industrial survey; however, the examiner was 
provided an incorrect address for the veteran.  The RO wrote 
to the veteran and obtained his current address in November 
1996, but another social and industrial survey was not 
scheduled.  This should be accomplished on remand.

Although the veteran underwent VA psychiatric examinations in 
January 1997 and December 1999, to ensure that the duty to 
assist him has been fulfilled, he should be afforded an 
additional VA examination after all his treatment records 
have been obtained, and the examiner should be provided 
access to the claims file.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).

Finally, as discussed above, the Board is required to address 
the issue of entitlement to TDIU when it is reasonably raised 
by the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.  The RO has not provided the 
veteran a statement of the case on the issue of entitlement 
to a TDIU, and this should be done on remand.  See 38 C.F.R. 
§ 19.29 (2000).

In addressing both the TDIU claim and the increased rating 
claim, the RO is reminded that 38 C.F.R. § 4.16 and the 
mental disorders rating criteria were amended during the 
course of the veteran's claim.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the RO must evaluate the veteran's claim for an 
increased rating and for TDIU from the effective date of the 
new criteria under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to the veteran, 
if indeed one is more favorable than the other.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for schizophrenia since 
1988; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the Ponce and San Juan 
treatment facilities and any Vet 
Centers) at which the veteran 
received treatment or evaluation for 
schizophrenia since 1988, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Request the administrative and medical 
records relating to the appellant's Social 
Security disability claim and any 
subsequent re-evaluation of his claim, and 
associate them with the claims file.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Schedule the veteran for a VA social 
and industrial survey.

6.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for a VA mental 
disorders examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his schizophrenia.  
The examiner must conduct a detailed 
mental status examination.  The examiner 
must also discuss the effect, if any, of 
the veteran's schizophrenia on his social 
and industrial adaptability.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  In particular, 
describe what types of employment 
activities would be limited because of 
the veteran's schizophrenia and whether 
any limitation on employment is likely to 
be permanent.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's schizophrenia 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with psychiatric findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinion(s) 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

9.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Concerning the claim for an 
increased rating for schizophrenia, give 
due consideration to the effect of the 
revised criteria for evaluating mental 
disorders, and consider whether the old or 
new criteria are more favorable to the 
veteran.  See VAOPGCPREC 3-2000.  
Consideration should also be given to 
38 C.F.R. § 4.16(c) (1996).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

10.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a statement of the case/supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


